
	

114 HRES 482 IH: Expressing the sense of the House that Congress should recognize the benefits of charitable giving and express support for the designation of #GivingTuesday.
U.S. House of Representatives
2015-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 482
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2015
			Ms. Gabbard (for herself and Mr. Hurd of Texas) submitted the following resolution; which was referred to the Committee on Ways and Means
		
		RESOLUTION
		Expressing the sense of the House that Congress should recognize the benefits of charitable giving
			 and express support for the designation of #GivingTuesday.
	
	
 Whereas the Tuesday following Thanksgiving, Black Friday, and Cyber Monday kicks off the holiday giving season with a global day dedicated to charitable giving known as #GivingTuesday;
 Whereas #GivingTuesday is in its fourth year and has become a worldwide movement that celebrates the power of giving in all its forms;
 Whereas #GivingTuesday brought together more than 2,500 organizations in all 50 States in its first year and continues to gain momentum with more than 35,000 partners in the United States and around the world, increasing online donations 470 percent since the Tuesday after Thanksgiving in 2011 (before #GivingTuesday began);
 Whereas #GivingTuesday, along with other community giving days, highlights the charitable community in America which boasts one and a half million nonprofits, philanthropic organizations, and religious congregations dedicated to improving lives and strengthening communities;
 Whereas nonprofit organizations are key partners with Federal, State, and local governments in the delivery of key programs and services, including child learning and nutrition, emergency disaster response, victims’ services, and job training and placement programs;
 Whereas communities are lifted up by the exposure of all citizens to the cultural, educational, and civic opportunities provided by nonprofit organizations;
 Whereas United States volunteerism and generosity toward the common good led to over 60 percent of Americans, including 84 percent of millennials, making financial contributions to support the work of nonprofit organizations;
 Whereas virtually every person in the United States benefits from the work of the charitable community, which employs over 13,700,000 workers, or 10 percent, of the United States workforce, and engages an additional 63,000,000 volunteers;
 Whereas the charitable sector plays a vital economic role contributing $887,300,000,000 to the United States economy, including providing nearly $588,000,000 in annual wages and benefits;
 Whereas individuals, foundations, and businesses give over $335,000,000,000 to support charitable causes in 2014, and it has been estimated that, with no deduction for charitable gifts, annual individual giving would drop by 25 to 36 percent;
 Whereas other effective charitable giving incentives in the tax code related to individual retirement account contributions, food donations, and conservation easement donations expired on January 1, 2015, for the fifth time in recent years;
 Whereas the United States is a great country with a strong philanthropic tradition that should be continued and carried on; and
 Whereas giving back is something all political parties can agree on, transcending any differences of ideology and uniting people across boundaries; Now, therefore, be it
	
 That the House of Representatives— (1)recognizes that the United States needs a strong and vibrant charitable and philanthropic sector to enable communities to meet local needs;
 (2)supports the designation of #GivingTuesday as a way to encourage charitable giving and therefore enact positive change and promote causes that further progress and prosperity for a better world; and
 (3)supports strong incentives for all Americans to give generously to charitable organizations by protecting the existing charitable deduction and reinstating incentives that encourage philanthropy, volunteering, and innovation.
			
